Case: 4:21-cr-00241-RLW-DDN Doc. #: 23 Filed: 07/14/21 Page: 1 of 5 PageID #: 40




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

   UNITED STATES OF AMERICA,            )
              Plaintiff                 )
                                        )       Cause No.    4:21CR241 RLW/DDN
          vs.                           )
                                        )
                                        )
   ORLANDO WASHINGTON,                  )
             Defendant                  )
                                        )

           MOTION TO RECONSIDER PRETRIAL DETENTION OF DEFENDANT

          Comes now the defendant, by and through his attorney, Terence Niehoff

   #36151MO, and requests this Honorable Court reconsider its order detaining the

   defendant and grant him a bond in this matter, and in support thereof states:

      1. Defendant is charged by Indictment with one count of violating 18 U.S.C. §

          922(g)(1), the offense allegedly occurring on December 12, 2020. There is no

          presumption of detention with this charge. The maximum statutory sentence

          is 10 years (the defendant is not an armed career offender), and a cursory

          guideline calculation indicates that the defendant if convicted of this offense

          is facing significantly less than 10 years.

      2. The government filed a motion for the defendant’s pretrial detention on April

          7, 2021.

      3. The defendant was arrested on May 19, 2021 – five months after the alleged

          offense.

      4. After a detention hearing, this Court accepted the government’s allegations

          and ordered the defendant detained. In support of its ruling, the Court
Case: 4:21-cr-00241-RLW-DDN Doc. #: 23 Filed: 07/14/21 Page: 2 of 5 PageID #: 41




         recited the government’s allegations that that the defendant, after being shot

         at, “returned fire and that multiple people were shot;” “that Mr. Washington

         was also shot and left the scene to go to the hospital;” and, “[w]hen he

         arrived a pistol fell from his pants as he was removed from the car.”

      5. Video review of the shooting incident shows multiple people firing weapons

         during the December 12, 2020, incident but shows the defendant unarmed

         during the shooting.

      6. After the unarmed defendant was shot, he was loaded by others (who had

         been involved in the shooting) into the backseat of an automobile that did

         not belong to the defendant and driven to the hospital.

      7. The pistol, a Glock 22 9 mm, that the government alleges “fell from his pants”

         was underneath the wounded defendant when he was placed in the back

         seat. It apparently fell out from the car as he was being physically hoisted

         from the car (the defendant was so injured he could not get out of the car on

         his own power). The Glock was one of many weapons that were haphazardly

         tossed in the car by the persons who helped load the defendant into the car

         and rush him to the hospital in an attempt to save his life.

      8. The defendant submits that the government mischaracterized the evidence

         and the strength of their case against the defendant during the detention

         hearing and in advising pretrial services.

      9. The defendant has notably not been charged for shooting any of the “multiple

         victims” by state authorities who have reviewed the same evidence.

      10. Moreover, the defendant was on parole during the December 12, 2020,
Case: 4:21-cr-00241-RLW-DDN Doc. #: 23 Filed: 07/14/21 Page: 3 of 5 PageID #: 42




         incident and the defendant’s parole officer after reviewing the circumstances

         did not seek to have the defendant’s parole revoked or issue any violation.

         The defendant’s parole expired on June 10, 2021. He does not presently have

         a hold from the Missouri Department of Corrections.

      11. The defendant does have a pending felony with charges of unlawful use of a

         weapon (felon possessing a firearm) and obstruction of justice in St. Clair

         County, Illinois. Undersigned counsel has been in discussions with the state’s

         attorney and has a strong belief that the defendant will be released on bond

         after he is booked in Illinois.

      12. These Illinois charges stem from an incident that occurred October 18, 2020,

         at the Oz Nightclub in Sauget, Illinois. The defendant is alleged to have taken

         a firearm, a .40 handgun, from a person named Granville Carter and put it in

         the security office of the nightclub for safekeeping. (See attached exhibit).

         The Court may want to note the filing date of the Criminal Information from

         Illinois and consider how it just happens to coincide with the arrest of the

         defendant days later by U.S. Marshals.

      13. At the detention hearing the government also presented the Court with

         allegations that when the U.S. Marshal arrested the defendant, he was in a

         home that he shared with others, and that firearms belonging to these others

         were found in that home (and in a purse). Defendant submits the proper

         characterization of this is that it demonstrates that the defendant, even when

         in the presence of others who possess firearms, did not himself possess any

         firearms himself.
Case: 4:21-cr-00241-RLW-DDN Doc. #: 23 Filed: 07/14/21 Page: 4 of 5 PageID #: 43




      14. The defendant if released can reside in a home that is firearm free, and is

         willing to allow this Court or its agents free access to search for weapons in

         that residence at any time.

      15. The defendant will agree to any conditions of release including electronic

         monitoring with house detention.

      16. The defendant is not a flight risk. He is a long-time (over 15 years) resident of

         the St. Louis area, has strong family ties to the area, does not have a passport,

         and has retained local, private counsel in this matter who will assist him in

         appearing for all required court appearances.

      17. Defendant has had two terms of court supervision and both were successful.

         In the first, in cause 1222-CR00705, the defendant received an SIS with two

         years of probation and completed it without incident. In the second,

         1822-CR01840, the defendant successfully completed his term of parole. This

         demonstrates that the defendant is amenable to supervision.

      18. Defendant submits that federal pretrial supervision and electronic

         monitoring will ensure both his appearance in court and the safety of the

         community.

      WHEREFORE all the foregoing reasons, defendant requests him motion be

   granted.

                                                      Respectfully submitted,


                                                      /s/ Terence Niehoff
                                                      Terence Niehoff #36151MO
                                                      Niehoff & Hufty, LLC.
                                                      818 Lafayette Ave.
                                                      St. Louis, MO 63104
Case: 4:21-cr-00241-RLW-DDN Doc. #: 23 Filed: 07/14/21 Page: 5 of 5 PageID #: 44




   Certificate of Service
           I do hereby certify that a copy of the foregoing was served on all parties this 14th
   day of July, 2021, via the ECF filing system.


                                                         /s/ Terence Niehoff
